Title: Francis Eppes to Thomas Jefferson, 2 August 1818
From: Eppes, Francis Wayles
To: Jefferson, Thomas


          
            Dear Grandpapa
            New London Academy
August  2d 1818
          
          I found on my arrival here the day that we parted that the Trustees were assembling for the trial of Watts, after Spending most of the day in warm debate he was Suspended untill he should beg Mr Dashiels pardon; and promise good behaviour in future, and this in the presence of the whole school, to my great surprise he agreed to these humiliating conditions and was admitted, all goes on now as before and a sullen calm has succeeded to the storm that was once threatning in its aspect, Mr Dashiel is not as much respected I think by the students as formerly
          By this time you have decided on the place for the university and I hope that the Central College is adopted, as the situation is an healthy one and the most eligible indeed in the state, and because it would afford me the greatest pleasure imaginable to finish my education there it being under your direction. I have commenced Xenophon, and Horace also, though I am afraid that I cannot get through the Arithmetic this session—I have heard nothing from the Forest since I saw you—Give my love to Aunt Randolph and the family. believe me to remain your
          
            Affectionate Grandson
            Francis Eppes
          
        